      2:20-cv-00953-RMG          Date Filed 01/28/21    Entry Number 28       Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

Jim Washington,                     )                       Case No. 2:20-cv-953-RMG
                                    )
                                    )
                     Plaintiff,     )                          ORDER AND OPINION
                                    )
       v.                           )
                                    )
Trident Medical Center, LLC,        )
                                    )
                                    )
                                    )
                     Defendant.     )
____________________________________)

       This matter is before the Court on the Report and Recommendation (“R&R”) of the

Magistrate Judge (Dkt. No. 21) recommending that this Court dismiss Plaintiff Jim

Washington’s Seconded Amended Complaint with prejudice and without issuance and service of

process. Also before the Court are motions by Plaintiff for (1) certification of interlocutory

appeal and for (2) a stay of this case pending such an appeal. (Dkt. No. 25). For the reasons set

forth below, the Court adopts the R&R as the order of the Court, dismisses Plaintiff’s Second

Amended Complaint with prejudice, denies Plaintiff’s motion for interlocutory appeal, and

denies Plaintiff’s motion to stay.

   I. Background and Relevant Facts

       Plaintiff, proceeding pro se and in forma pauperis, brings this action pursuant to 42

U.S.C. § 1983, alleging violations of his constitutional rights to procedural due process and

equal protection of the law under the Fourteenth Amendment.           As the Magistrate Judge

succinctly stated, the Seconded Amended Complaint (“SAC”)—which centers around an

underlying medical malpractice case initially filed in 2015 by Plaintiff—is best summarized as

follows: “Defendant[’s] attorneys had a meeting of the mind with each state court officials in


                                               -1-
      2:20-cv-00953-RMG           Date Filed 01/28/21      Entry Number 28        Page 2 of 6




their individual capacities to conspire against Plaintiff to act under color of law of state laws as

set forth herein at each stages of the Court proceedings to arbitrarily invoke the rules, policies,

practices, procedures, statutes and customs of State of South Carolina as set forth herein for no

rational or legitimate reason but solely for the purpose to cover-up all evidence that would entitle

Plaintiff to relief from judgment with intent to discriminate against Plaintiff to treat him

unequally to prevent him from enjoying his constitutional rights to equal protection and due

process of law.” (Dkt. No. 21 at 7) (citing Dkt. No. 19 at 4 (errors in original)).

        Plaintiff filed his complaint on March 5, 2020. The Magistrate Judge issued a proper

form order to Plaintiff on March 18, 2020. (Dkt. No. 6). Plaintiff filed an amended complaint on

April 10, 2020. (Dkt. No. 12). On November 4, 2020, Plaintiff moved to amend his complaint.

(Dkt. No. 16). The Court granted Plaintiff’s motion, (Dkt. No. 17), and Plaintiff subsequently

filed the SAC on November 11, 2020, (Dkt. No. 19).

        On January 6, 2021, Plaintiff filed motions for (1) certification of interlocutory appeal

and (2) a stay pending appellate review of the order granting interlocutory appeal. (Dkt. No. 25).

“With respect to certification, Plaintiff identif[ies] as a controlling question of law whether he

has met the sufficient plausibility standard of Ashcroft v. Iqbal and Bell Atl. Corp. v. Twombly.”

(Id. at 6). Plaintiff also seeks certification as to “whether the Rooker-Feldman doctrines bars”

Plaintiff’s claims. (Id. at 7).

        On January 11, 2021, the Magistrate Judge issued an R&R recommending the SAC be

dismissed with prejudice. (Dkt. No. 21). On January 25, 2021, Plaintiff filed objections to the

R&R. (Dkt. No. 26).

    II. Legal Standards

            a. Pro Se Pleadings




                                                 -2-
     2:20-cv-00953-RMG          Date Filed 01/28/21      Entry Number 28        Page 3 of 6




       This Court liberally construes complaints filed by pro se litigants to allow the

development of a potentially meritorious case. See Cruz v. Beto, 405 U.S. 319 (1972); Haines v.

Kerner, 404 U.S. 519 (1972). The requirement of liberal construction does not mean that the

Court can ignore a clear failure in the pleadings to allege facts which set forth a viable federal

claim, nor can the Court assume the existence of a genuine issue of material fact where none

exists. See Weller v. Dep’t of Social Services, 901 F.2d 387 (4th Cir. 1990).

           b. Magistrate Judge’s Report and Recommendation

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility for making a final determination remains with

this Court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). This Court is charged with

making a de novo determination of those portions of the Report and Recommendation to which

specific objection is made. Additionally, the Court may “accept, reject, or modify, in whole or

in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

Where the plaintiff fails to file any specific objections, “a district court need not conduct a de

novo review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” See Diamond v. Colonial Life & Accident Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation omitted). Plaintiff filed objections to

the R&R, so it is reviewed de novo.

   III.Discussion

       The Court finds that the Magistrate Judge ably addressed the issues and correctly

concluded that Plaintiff’s SAC should be dismissed with prejudice. Namely, the Magistrate

Judge correctly determined that Plaintiff has failed to allege plausibly a claim for civil

conspiracy under either 42 U.S.C. § 1983 or 42 U.S.C. § 1985(3). See (Dkt. No. 21 at 9-10)




                                                -3-
      2:20-cv-00953-RMG           Date Filed 01/28/21       Entry Number 28         Page 4 of 6




(explaining that the SAC’s allegations that Defendant’s attorneys’ committed “extrinsic” fraud

on the state court hearing Plaintiff’s case “fatally undermines” the allegation that Defendant’s

attorneys conspired with court officials to deny Plaintiff his constitutional rights); see also (Id. at

10-12) (rejecting as “untenable” Plaintiff’s contention that the state court’s adverse rulings

against Plaintiff constitute over acts in furtherance of a conspiracy with Defendant because, to

find otherwise, would “deem plausible the idea that each of the state court judges involved in

Plaintiff’s underlying malpractice action independently rendered their respective judicial

determinations in favor of Defendant, based not on their legal analyses of the case, but rather, on

their participation in a clandestine conspiracy with Defendant”). Plaintiff filed objections to the

R&R and the Court addresses them below.

       The Court overrules Plaintiff’s objections. (Dkt. No. 26 at 5-15). While numerous,

Plaintiff’s objections merely repeat the SAC’s allegations and argue that these allegations

successfully state various claims despite their conclusory nature. See, e.g., (Id. at 5-6).1 In sum,

Plaintiff’s objections are non-specific as they are “unrelated to the dispositive portions of the

1
 Plaintiff also argues that the Magistrate Judge incorrectly construed the SAC’s “class of one” equal
protection claim as a statutory claim under 42 U.S.C. § 1985(3). (Dkt. No. 26 at 9) (“Despite
Plaintiff explicit notice on page 21 of his [SAC] that his cause of action is based under a class of one
theory the magistrate judge R&R on pages 12-14 misconstrue Plaintiff class of one equal protection
into a 24 U.S.C. statute 1985(3) class-based” claim) (errors in original). Assuming without finding
that the Magistrate Judge incorrectly construed Plaintiff’s “class of one” claim, the Court finds the
error harmless. Plaintiff’s “class of one” equal protection claim fails for many of the same reasons
Plaintiff’s § 1983 claim fails. For example, as noted by the Magistrate Judge in the R&R, Plaintiff
has not allegedly plausibly that Defendant—a private entity—acted under color of state law. For
this reason alone, Plaintiff’s class of one claim fails. See Cainhoy Athletic Soccer Club v. Town of
Mount Pleasant, 225 F. Supp. 3d 514, 524 (D.S.C. 2016) (noting “[a] [§ 1983] plaintiff must allege
a deprivation of a federal right and must allege that the person who deprived plaintiff of that right
acted under color of state law); Id. (noting“[a] single plaintiff may bring an equal protection claim
as a ‘class of one, where the plaintiff alleges that she has been intentionally treated differently from
others similarly situated [by a government actor] and that there is no rational basis for the difference
in treatment’”) (Village of Willowbrook v. Olech, 528 U.S. 562, 564, 120 S.Ct. 1073, 145 L.Ed.2d
1060 (2000)).



                                                  -4-
      2:20-cv-00953-RMG         Date Filed 01/28/21       Entry Number 28        Page 5 of 6




Report, or merely restate Plaintiff's claims” and the Court will not discuss them further. Lester v.

Michael Henthorne of Littler Mendleson PC, No. CV 3:14-3625-TMC, 2014 WL 11531106, at

*1 (D.S.C. Oct. 28, 2014), aff'd sub nom. Lester v. Michael Henthorne of Littler Mendelson PC,

593 F. App'x 239 (4th Cir. 2015).

       Further, to the extent that Plaintiff asks this Court to certify an “interlocutory appeal” and

to “stay” this case pending that appeal, the Court denies the request. Pursuant to 28 U.S.C. §

1292(b), when a district judge is of the opinion that an “order involves a controlling question of

law as to which there is substantial ground for difference of opinion and that an immediate

appeal from the order may materially advance the ultimate termination of the litigation, he shall

so state in writing in such order.” The Court of Appeals may then, at its discretion, permit an

interlocutory appeal after an appropriate application is made. Here, Plaintiff is attempting to use

the interlocutory appeal mechanism to test whether the SAC states plausible claims for relief.

(Dkt. No. 25 at 6-7). This is a patently improper use of § 1292(b). At bottom, Plaintiff is

attempting to subvert this Court’s review of his complaint as mandated by 28 U.S.C. §

1915(e)(2)(B) and the Court rejects the effort. See Nagy v. FMC Butner, 376 F.3d 252, 256 (4th

Cir. 2004) (explaining that the granting of in forma pauperis status in a case triggers a district

court’s duty to “sift out claims that Congress found not to warrant extended judicial treatment”).



   IV. Conclusion

       For the reasons set forth above, the Court ADOPTS the R&R (Dkt. No. 21) as the order

of Court, DISMISSES Plaintiff’s SAC WITH PREJUDICE, DENIES Plaintiff’s motion for

certification of interlocutory appeal and DENIES Plaintiff’s motion to stay (Dkt. No. 25).

   AND IT IS SO ORDERED.




                                                -5-
     2:20-cv-00953-RMG       Date Filed 01/28/21   Entry Number 28        Page 6 of 6




                                                s/ Richard Mark Gergel
                                                United States District Court Judge
January 28, 2021
Charleston, South Carolina




                                          -6-
